DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the first fluid in the blocks adjacent to each other having different flow directions between the blocks adjacent to each other” in lines 17-19 is indefinite.  It is suggested each of the blocks define a fluid flow direction with respect to the inlet and outlet.
	Regarding claim 7, there is an inconsistency between the language in the preamble and the body of the claim, thereby making the scope of the claim unclear.  Applicant is required to clarify whether the claim is intended to be drawn to the subcombination or the combination, and amend the claim to be consistent with the intent.  In this instance, claim 1 recites the 
	Regarding claim 8, claim 6 recites the subcombination of a “heat exchanger,” whereas claim 7 recites the combination of a “heat source apparatus” with the “heat exchanger.”
	Regarding claim 10, claim 9 recites the subcombination of a “heat exchanger,” whereas claim 7 recites the combination of a “heat source apparatus” with the “heat exchanger.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (5,906,237) in view of Oikawa et al. (5,718,285).
	Aikawa (Figures 1-3, 7 and 9-11) disclose a plate-type heat exchanger 1 comprising 
a plurality of blocks 1, 2 (Figures 10-11) stacked on each other, each of the blocks 1, 2 including a heat exchanger body configured to exchange heat between a first fluid (refrigerant) flowing inside the heat exchanger body and a second fluid (air) flowing outside the heat exchanger body, wherein
	each of the blocks 1, 2 includes an inlet 44/43 configured to cause the first fluid to flow into the block, and an outlet 43/44 configured to cause the first fluid to flow out of the block, (Figure 11, annotated, next page.  Block 1 consists of a plurality of stacked plate pairs 2 (Figure 7) and closed on the right side by plate 4 (Figure 9), where the first fluid flows in passage 2b 


    PNG
    media_image1.png
    824
    923
    media_image1.png
    Greyscale

	
a connection passage for the first fluid is formed between blocks 1, 2 adjacent to each other of the plurality of blocks 1, 2, the connection passage allowing the outlet 43 of one of the blocks 1 adjacent to each other and the inlet 43 of another of the blocks 2 adjacent to each other to communicate with each other, the first fluid in the blocks 1, 2 adjacent to each other having different flow directions (Figure 11, up and down, respectively) between the blocks 1, 2 adjacent to each other, and
connection passage;
but does not disclose the blocks 1, 2 include a plurality of through holes through which the second fluid flows.
	Oikawa et al. (Figures 1-4) discloses a plate-type heat exchanger comprising 
a block including a heat exchanger body configured to exchange heat between a first fluid (refrigerant) flowing inside the heat exchanger body and a second fluid (air) flowing outside the heat exchanger body, wherein
	the block includes an inlet 203b configured to cause the first fluid to flow into the block, and an outlet 203b configured to cause the first fluid to flow out of the block, and a plurality of through holes 16, 17 (Figure 4) through which the second fluid flows for the purpose of increasing heat transfer surface area with the second fluid.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Aikawa the block includes a plurality of through holes through which the second fluid flows for the purpose of increasing heat transfer surface area with the second fluid as recognized by Oikawa et al..
Regarding claim 2, Figure 11 of Aikawa discloses 	the second connection passage 56 is provided between a block 2 located most downstream of the first fluid and a block 1 adjacent to the block 2 located most downstream of the first fluid among the plurality of blocks 1, 2.
	Regarding claim 3, Figure 11 (annotated, page 4) of Aikawa discloses the second connection passage 56 is provided close to the outlet 44/11d of the block 2 located most downstream of the first fluid rather than the connection passage between the block 2 located most downstream 
	Regarding claim 4, Figure 11 (annotated, page 4) of Aikawa, when oriented 90 degrees counter-clockwise, discloses the plurality of blocks 1, 2 are stacked on each other in a vertical direction, and the second connection passage 56 is provided close to the inlet of a lower block 1 of blocks 1, 2 vertically adjacent to each other rather than the connection passage between the blocks 1, 2 vertically adjacent to each other.  Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the specific orientation of the device does not impart patentability.
Regarding claim 5, the specific position of the second connection passage 56 of Aikawa relative to a plane where the inlet 44 of the lower block 1 is projected is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would position of the second connection passage in any location to provide fluid bypass.
Regarding claim 6, Figure 9 of Aikawa discloses the second connection passage 56 is smaller in opening area than the connection passage.
	Regarding claim 7, as best understood, Aikawa discloses an evaporator which is read as a “heat source apparatus” comprising the plate-type heat exchanger 1.
	Regarding claim 8, as best understood, Aikawa discloses an evaporator which is read as a “heat source apparatus” comprising the plate-type heat exchanger 1.
Regarding claim 9, as applied to claim 1 above, the claim limitations are met.	Regarding claim 10, as best understood, Aikawa discloses an evaporator which is read as a “heat source apparatus” comprising the plate-type heat exchanger 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Woodhull Jr. et al, So et al., Brooks, Ahn et al. and Rong disclose heat exchangers with bypass holes.  Wennerberg discloses a plate heat exchanger with condensate/vent holes 9, 10.  Persson discloses a plate heat exchanger with a pressure equalization hole 485.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763